Motions Granted, April 6, 2012 Order Withdrawn, and Order filed April 26, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00121-CV
                                    ____________

                       AGBOLADE O. ODUTAYO, Appellant

                                            V.

           JASPER EMERGENCY MEDICINE ASSOCIATES, P.A. and
            THE SCHUMACHER GROUP OF TEXAS, INC., Appellees


                        On Appeal from the 55th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2011-01829


                                       ORDER
       This is an appeal from two orders granting summary judgment signed August 1,
2011, and January 5, 2012. The clerk’s record was filed February 22, 2012. A reporter’s
record from the hearing on appellant’s motion for new trial was filed March 27, 2012, by a
substitute court reporter, Marijane Stomberg. Appellant has notified this court in his
docketing statement that the official court reporter, Gina Wilburn, had reported this case.
Accordingly, on April 6, 2012, this court ordered Gina Wilburn to file the record in this
case. On April 10, 2012, Gina Wilburn advised this court that she did not report this case
and that the only record was reported by Marijane Stomberg.           Accordingly, we
WITHDRAW the court’s order issued April 6, 2012, for Gina Wilburn to file the
reporter’s record. Our appellate record is complete and appellant’s brief is due 30 days
after the record was filed.

       On April 23, 2012, appellant filed an unopposed motion to substitute counsel Lee
Van Richardson, Jr. for Anna Goodwin Benn. The motion is GRANTED. Appellant
also requested a 30-day extension of time to file his brief. The motion is GRANTED.
Appellant’s brief shall be due on or before May 29, 2012.



                                    PER CURIAM